DETAILED ACTION
	Claims 1, 3, 8, 10 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Applicants arguments and amendments filed on 1/28/22 have been fully considered however they are moot in view of new grounds of rejections.  The reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 8, 10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al US (20210076444) and in further view of Chaponniere et al US (20180324060).  


(Currently amended) Regarding claim 1, Shu et al teaches a method for core network node, the method comprising: sending, to a User Equipment (UE), a REGISTRATION ACCEPT message containing at least one operator-defined access category definitions (see Fig. 8a, 8b and paragraphs [0311], the AMF sends a registration accept message to the UE which includes related information such as DNN, S-NSSAI) wherein the containing at least one operator- defined access category definitions causes the UE to send REGISTRATION COMPLETE message (see Fig. 8a, 8b and paragraph [0312], the UE sends a registration complete message to the AMF based on the related information); and receiving, from the UE, a REGISTRATION COMPLETE message indicating acknowledge reception of the at least one operator-defined access category definitions (see Fig. 8a, 8b and paragraphs [0311]-[0312], the related information may include a DNN, S-NSSAI, a current location of the UE, a current access type or a current service type of the UE, or the like).  Although Shu et al teaches the limitations above they fail to explicitly teach the use of an OS Id + OS App ID as further recited in the claims.  Conversely Chaponniere et al teaches such limitations; wherein the operator- defined access category definitions includes  (see paragraph [0080], the UE may be configured to add an OS Id + OS App ID to the packets).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the use of OS Id + OS App Id as taught by Chaponniere et al.  The motivation for this would have been to improve efficiency for a UE and the network (see paragraph [0057]).
(Currently amended) Regarding claim 3, Shu et al teaches a method for User Equipment (UE), the method comprising: receiving, from a core network node, a REGISTRATION ACCEPT message including at least one operator-defined access category definition (see Fig. 8a, 8b and paragraphs [0311], the AMF sends a registration accept message to the UE which includes related information such as DNN, S-NSSAI); storing the received at least one operator-defined access category definition (see paragraph [0312], Optionally, the UE may store the related information); and sending, to the core network node, a REGISTRATION COMPLETE message indicating acknowledge of the received at least one operator-defined access category definition (see Fig. 8a, 8b and paragraphs [0311]-[0312], the related information may include a DNN, S-NSSAI, a current location of the UE, a current access type or a current service type of the UE, or the like).  Although Shu et al teaches the limitations above they fail to explicitly teach the use of an OS Id + OS App ID as further recited in the claims.  Conversely Chaponniere et al teaches such limitations; wherein the operator- defined access category definitions includes  (see paragraph [0080], the UE may be configured to add an OS Id + OS App ID to the packets).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the use of OS Id + OS App Id as taught by Chaponniere et al.  The motivation for this would have been to improve efficiency for a UE and the network (see paragraph [0057]).
(Original) Regarding claims 6 and 13, Shu et at teaches, further comprising: sending, to the core network node, a first REGISTRATION REQUEST message; (see Fig. 8a, step S801, paragraph [0279]) and starting a timer, wherein the UE configured to send, to the core network node, a second REGISTRATION REQUEST message when the timer expires (see paragraph [0280]).
Regarding claims 7 and 14, Shu et al teaches wherein the REGISTRATION REQUEST message indicating that the UE is not configured with operator-defined access category definition (see paragraph [0191]).
(Currently amended) Regarding claim 8, Shu et al teaches a core network node comprising: a memory; and at least one hardware processor coupled to the memory, wherein the at least one hardware processor is configured to: send, to a User Equipment (UE), a REGISTRATION ACCEPT message containing at least one operator-defined access category definitions  (see Fig. 8a, 8b and paragraphs [0311], the AMF sends a registration accept message to the UE which includes related information such as DNN, S-NSSAI) wherein the containing at least one operator- defined access category definitions causes the UE to send REGISTRATION COMPLETE message (see Fig. 8a, 8b and paragraph [0312], the UE sends a registration complete message to the AMF based on the related information); and receive, from the UE, a REGISTRATION COMPLETE message indicating acknowledge reception of the at least one operator-defined access category definitions (see Fig. 8a, 8b and paragraphs [0311]-[0312], the related information may include a DNN, S-NSSAI, a current location of the UE, a current access type or a current service type of the UE, or the like).  Although Shu et al teaches the limitations above they fail to explicitly teach the use of an OS Id + OS App ID as further recited in the claims.  Conversely Chaponniere et al teaches such limitations; wherein the operator- defined access category definitions includes  (see paragraph [0080], the UE may be configured to add an OS Id + OS App ID to the packets).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the use of OS Id + OS App Id as taught by Chaponniere et al.  The motivation for this would have been to improve efficiency for a UE and the network (see paragraph [0057]).
(Currently amended) Regarding claim 10, Shu et al teaches a User Equipment (UE) comprising: a memory; and at least one hardware processor coupled to the memory, wherein the at least one hardware processor is configured to: receive, from a core network node, a REGISTRATION ACCEPT message including at least one operator-defined access category definition (see Fig. 8a, 8b and paragraphs [0311], the AMF sends a registration accept message to the UE which includes related information such as DNN, S-NSSAI); store the received at least one operator-defined access category definition (see paragraph [0312], Optionally, the UE may store the related information); and send, to the core network node, a REGISTRATION COMPLETE message indicating acknowledge of the received at least one operator-defined access category definition (see Fig. 8a, 8b and paragraphs [0311]-[0312], the related information may include a DNN, S-NSSAI, a current location of the UE, a current access type or a current service type of the UE, or the like).  Although Shu et al teaches the limitations above they fail to explicitly teach the use of an OS Id + OS App ID as further recited in the claims.  Conversely Chaponniere et al teaches such limitations; wherein the operator- defined access category definitions includes  (see paragraph [0080], the UE may be configured to add an OS Id + OS App ID to the packets).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the use of OS Id + OS App Id as taught by Chaponniere et al.  The motivation for this would have been to improve efficiency for a UE and the network (see paragraph [0057]).


Claims 2, 4-5, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al US (20210076444) in view of Chaponniere et al US (20180324060) and in further view of 3GPP "3rd Generation Partnership Project; Technical Specification Group Core Network and Terminals; 5G System - Phase 1; CT WG1 Aspects (Release 15)", 3GPP TR 24.890 VI 5.1.0, (2018-03) – Applicant IDS – hereafter referred to as 3GPP.
(Original) Regarding claims 2 and 9, Shu et al teaches all the limitations of claims 1 and 8 from which claims 2 and 9 respectively depend on.  However they fail to teach the use of timers as further recited in the claim.  Conversely 3GPP teaches such limitations; starting a timer when the core network node send the REGISTRATION ACCEPT message; and resending the REGISTRATION ACCEPT message if the core network node does not receive the REGISTRATION COMPLETE message before the timer expires (see pg. 104, Fig. 8.5.2.1.3.2.1 and 8.5.2.1.3.4 and timers T3510 and T3550).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the use of timers as taught by 3GPP.  The motivation for this would have been to make sure specific services on a network were optimized (see scope on pg. 20).
(see pg. 283 and section 13.2.2.2, deletion of NSSAI can occur based on the conditions described).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Shu et al with the deletion of definitions as taught by 3GPP.  The motivation for this would have been to make sure specific services on a network were optimized (see scope on pg. 20).
Regarding claims 5 and 12, 3GPP teaches further comprising: receiving, from the core network, a second REGISTRATION ACCEPT message including at least one operator-defined access category definition in a case where the core network node did not receive the REGISTRATION COMPLETE message before a timer expires wherein the timer starts counting when the core network node sends the REGISTRATION ACCEPT message (see pg. 167 and column “ON EXPIRY”).  


Relevant Prior Art
	Shan et al US (20190174449) is relevant prior art no applied in the rejection above.  Shan et al discloses indicating local area data network (LADN) data network names (DNNs). In embodiments, a user equipment (UE) provides a list of configured LADN DNNs in a registration request message during a registration procedure. An Access and Mobility Management Function (AMF) determines LADN information for the UE by looking into configured LADN DNNs in the AMF and/or retrieved LADN authorization/subscription information. The LADN information includes a list of LADN DNNs and 

Remarks
	Applicant argues: 
		Shu does not teach “wherein the containing at least one operator-defined access category definitions causes the UE to send REGISTRATION COMPLETE message” as recited in claim 1.
	In Response, the Examiner respectfully submits:
		The rejection is maintained because Shu does in fact this limitation as broadly claimed by the Applicant.  Looking at the Shu reference, paragraph [0311], teaches that “the new AMF sends a registration accept message to the UE, where the registration accept message includes related information that the network allows the UE to initiate an always-on session, and the related information may include a DNN, S-NSSAI, a current location of the UE, a current access type or a current service type of the UE, or the like.”  In response to this registration accept message which includes operator defined access category definitions, the UE sends and REGISTRATION COMPLETE message as described in paragraph [0312], “the UE sends a registration complete message to the new AMF, to acknowledge whether a new 5G-global unique temporary identifier (GUTI) is allocated. After receiving the related information about an always-on session that is sent by the AMF, the UE subsequently sets, based on the related information, a session meeting a condition as an always-on session.”  It is clear to see that the UE REGISTRATION COMPLETE message is in direct response to the REGISTRATION ACCEPT message which contained operator defined access category definitions. Therefore the rejection is maintained.

Applicant argues: 
		Shu does not teach the amended portion of the operator defined access category definition including OS id + OS App id.
	In Response, the Examiner respectfully submits:
		This argument is moon in view of new grounds of rejection, please see office action above for details.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478